Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, and 4-7 are objected to because of the following informalities:    Appropriate correction is required.
Claims 1, and 4-7 are objected to because of the following informalities: the Claims contain "and/or" which is informal verbiage and the preferred verbiage should be more simply "at least one of A and B".  
Claim 4 recites “wherein the first function of the motor vehicle a braking function” and it is believed Applicant intended to recite --wherein the first function of the motor vehicle is a braking function--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray et al (US Patent 6,424,900).
Regarding claim 1, Murray discloses a control system for a motor vehicle, the control system comprising: (abstract)

a second control unit to control a second function of the motor vehicle, the first and second control units being connectable in a signal-transmitting manner to at least one sensor and/or at least one actuator for executing a respective function of the motor vehicle; and (a different one of 12a-12f; fig 1-3; C1 L66-C2 L11; C3 L 58-65; C4 L5-10)
a third control unit to control the first function and the second function of the motor vehicle, the third control unit being connectable in a signal-transmitting manner to the first and second control units and to the at least one sensor corresponding to the first and second control units and/or the at least one actuator for executing the respective function of the motor vehicle, wherein, depending on a receipt of a fault signal of the first and/or second control unit by the third control unit, the third control unit is configured such that the first and/or second function of the motor vehicle corresponding to the faulty control unit is controlled by the third control unit alone. (a different one of 12a-12f; fig 1-3; C4 L5-10, 12-15, 50-54; C6 L12-13; C7 L54-67; C8 L6-16)

Regarding claim 2, Murray further discloses wherein, depending on the receipt of a fault signal of the third control unit by the first and second control units, the first and second control units are configured such that the first function of the motor vehicle is controlled by the first control unit alone and the second function of the motor vehicle is controlled by the second control unit alone. (C4 L12-15, 50-54; C6 L12-13; C7 L54-67; C8 L6-16)
Regarding claim 4, Murray further discloses wherein the first function of the motor vehicle a braking function and the second function of the motor vehicle is a steering function. (C2 L67-C3 L4)

Regarding claim 5, Murray further discloses wherein the third control unit forms a structural unit with the first and/or second control unit. (fig 1; C4 L64-67)

Regarding claim 6, Murray discloses a motor vehicle comprising: (abstract)
a control system comprising a first control unit for controlling a first function of the motor vehicle and a second control unit for controlling a second function of the motor vehicle, wherein the first and second control units are each connected in a signal- transmitting manner to at least one sensor and/or at least one actuator for executing the respective function of the motor vehicle, wherein the control system is designed according to claim 1. (fig 1-3; C4 L5-10, 12-15, 50-54; C6 L12-13; C7 L54-67; C8 L6-16)

Regarding claim 7, Murray discloses a method for controlling a motor vehicle, the method comprising: (abstract)
providing a first control unit to control a first function of the motor vehicle; (one of 12a-12f; fig 1-3; C4 L5-10)
providing a second control unit to control a second function of the motor vehicle, connecting the first and second control units in a signal-transmitting manner to at least 
providing a third control unit to control the first function and the second function of the motor vehicle; and connecting the third control unit in a signal-transmitting manner to the first and second control units and to the at least one sensor corresponding to the first and second control units and/or at least one actuator for executing the respective function of the motor vehicle, wherein, depending on the receipt of a fault signal of the first and/or the second control unit by the third control unit, the third control unit is configured such that the motor vehicle first and/or second function corresponding to the faulty control unit is controlled by the third control unit alone. (a different one of 12a-12f; fig 1-3; C4 L5-10, 12-15, 50-54; C6 L12-13; C7 L54-67; C8 L6-16)

Regarding claim 8, Murray further discloses wherein, depending on the receipt of a fault signal of the third control unit by the first and second control unit, the first and second control units are configured such that the first function of the motor vehicle is controlled by the first control unit alone and the second function of the motor vehicle by the second control unit alone. (C4 L12-15, 50-54; C6 L12-13; C7 L54-67; C8 L6-16)

Regarding claim 9, Murray further discloses wherein the first function of the motor vehicle is designed as a braking function and the second function of the motor vehicle as a steering function. (C2 L67-C3 L4)

Regarding claim 11, Murray discloses a computer program product comprising commands that cause a control system to execute the steps of the method according to claim 7. (fig 1-3; C4 L5-10, 12-15, 50-54; C6 L12-13; C7 L54-67; C8 L6-16)

Regarding claim 12, a computer-readable medium on which the computer program product according to claim 11 is stored. fig 1-3; C4 L5-10, 12-15, 50-54; C6 L12-13; C7 L54-67; C8 L6-16)

Allowable Subject Matter
Claims 3, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or render obvious wherein the control system further comprises at least one actuator with an electric motor for executing the first or second function of the motor vehicle, wherein at least one first winding of the electric motor is drivable by the first or second control unit and at least one second winding of the electric motor is drivable by the third control unit, wherein the second winding of the electric motor is designed such that the second winding is drivable with a second electric power in a faulty operation of the control system, and wherein the second electric power is higher than a first electric power with which the second winding is drivable in a normal operation of the control system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669